                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


ROBERT KELVIN LINDBLOOM,

      Plaintiff,

v.                                            CASE NO. 8:18-cv-2642-T-02AEP

MANATEE COUNTY, TANYA SHAW,
DONALD COURTNEY, TOM WOOTEN,
KATHARINE ZAMBONI,

      Defendants.
                                        /


                                   ORDER

      Before the Court is Defendants Tanya Shaw, Tom Wooten and Katherine

Zamboni’s Motion to Dismiss Plaintiff’s First Amended Complaint or, in the

alternative, Motion for More Definite Statement (Dkt. 14). After careful review of

the allegations of the First Amended Complaint (Dkt. 11), the Court concludes the

amended complaint is a quintessential “shotgun pleading” that has been criticized

by the Eleventh Circuit Court of Appeals. See Davis v. Coca-Cola Bottling Co.

Consol., 516 F.3d 955, 979 n.54 (11th Cir. 2008) (collecting cases), abrogated on

other grounds by Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007).1 The Court will give Plaintiff one more time to

amend the complaint.

      Federal Rule of Civil Procedure 8(a)(2) requires that a pleading set forth “a

short and plain statement of the claim showing that the pleader is entitled to

relief.” Rule 10(b) requires that the plaintiff must state his claims “in numbered

paragraphs, each limited as far as practicable to a single set of circumstances . . .

[and] [e]ach claim founded upon a separate transaction or occurrence . . . must be

stated in a separate count . . . .” Each count must allege only a single claim. See

Kennedy v. Bell South Telecomms., Inc., 546 F. App’x 817, 819-20 (11th Cir. 2013)

(per curiam). From a reading of the amended complaint here, it is “virtually

impossible to know which allegations of fact are intended to support which

claim(s) for relief.” Kennedy, 546 F. App’x at 819-20 (quoting Anderson v. Dist.

Bd. of Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996)).

      Plaintiff has asserted perhaps multiple claims, none of which are separated

to alleviate confusion. Each cause of action or claim for relief must be separate

and labeled, for example, “negligence,” “violation of 42 U.S.C. § 1983,” or “ADA


      1
          The Davis Court, speaking through Judge Tjoflat, also engaged in a thorough
and extensive discussion of the difficulties presented by such pleadings. 516 F.3d at 981-
84; see also Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321-23 (11th
Cir. 2015) (recounting the Eleventh Circuit’s history dealing with shotgun pleadings on
appeal and grouping such pleadings into four categories).

                                           -2-
claim.” If Plaintiff is asserting constitutional violations under 42 U.S.C. § 1983,

then Plaintiff must identify which actions or omissions of which Defendants form

the violation of which rights.

      To the extent Plaintiff seeks to establish a procedural due process claim,

Plaintiff must allege that he exhausted his state remedies. For example, Plaintiff

needs to allege facts supporting whether he appealed or sought review of Special

Magistrate Courtney’s September 2018 decision or, if no appeal or review was

taken, the reasons for not doing so. If orders, rulings, letters, or statements form

the basis of his claims for relief, Plaintiff should attach copies of those to the

amended complaint. Finally, the relief sought against each Defendant must be

stated at the end of each count, whether it be damages or equitable in nature.

      Although a pro se pleading must be liberally construed, it must always

comply with the procedural rules that govern pleadings. Beckwith v. BellSouth

Telecomms., Inc., 146 F.App’x 368, 371 (11th Cir. 2005) (citation omitted). It is

therefore ORDERED AND ADJUDGED as follows:

      1)     Defendants Tanya Shaw, Tom Wooten and Katherine Zamboni’s

             Motion to Dismiss Plaintiff’s First Amended Complaint or, in the

             alternative, Motion for More Definite Statement (Dkt. 14) is granted.




                                           -3-
     2)    Plaintiff shall file an amended complaint that addresses the issues

           described in this Order by February 19, 2019. Failure to do so will

           result in dismissal of this action without further notice.

     DONE AND ORDERED at Tampa, Florida, on January 28, 2019.



                                 s/William F. Jung
                               WILLIAM F. JUNG
                               UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Plaintiff, pro se




                                        -4-
